 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11     STATE FARM LIFE INSURANCE                           Case No.: 1:18-cv-01373 LJO JLT
       COMPANY
12                                                         ORDER REQUIRING A JOINT
                 Plaintiff,                                STATEMENT AND VACATING
13                                                         SCHEDULING CONFERENCE
                                    v.
14                                                         (Doc. 19)
       BONIFACE OUTTA, et al.,
15
                              Defendants.
16

17          The parties have stipulated to continue the scheduling conference to May 2, 2019. (Doc. 19)

18   However, they report they have agreed to resolve the case. Thus, the Court ORDERS:

19          1.      No later than March 18, 2019, the parties SHALL file a joint statement indicating whether

20   there is any objection to the appointment of the guard ad litem;

21          2.      The scheduling conference is VACATED;

22          3.      Except for the hearing on the motion for appointment of a guardian ad litem (Doc. 18), all

23   other dates and deadlines, if any, are VACATED.

24
     IT IS SO ORDERED.
25

26      Dated:     March 13, 2019                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
